           Case 1:20-cv-08801-JMF Document 25 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
U.S. BANK NATIONAL ASSOCIATION,                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-8801 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
950 ROGERS PLACE, LLC et al.,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties and third party AmGuard Insurance are ordered to appear for a discovery
conference before the Court on January 26, 2021, at 3:00 p.m. The conference will be held
remotely by telephone, in accordance with Rule 2(A) of the Court’s Emergency Individual Rules
and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.
The parties should join the conference by calling the Court’s dedicated conference line at (888)
363-4749 and using access code 542-1540, followed by the pound (#) key. (Members of the
public and press may also attend using the same dial-in information; they will not be allowed to
speak during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the conference participants
shall send a joint email to the Court with a list of counsel who may speak during the
teleconference and the telephone numbers from which counsel expect to join the call. More
broadly, counsel should review and comply with the rules and guidance regarding
teleconferences set forth in the Court’s Emergency Individual Rules and Practices in Light of
COVID-19.

        Plaintiff shall serve a copy of this Order on AmGuard Insurance electronically and by
overnight mail no later than January 20, 2021, and shall file proof of such service on the docket
no later than January 21, 2021.

        SO ORDERED.

Dated: January 19, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
